Citation Nr: 0115997	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-09 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.

In July 2000, the veteran raised the issue of entitlement to 
an increased evaluation for the residuals of a left eye 
injury.  The RO&IC has yet to consider this issue.  
Therefore, it is referred to the RO&IC for the appropriate 
action.


REMAND

In a statement received by the Board in May 2001, the veteran 
asked for the cancellation of his scheduled personal hearing 
before a Member of the Board.  He indicated that he was not 
ready to have the Board review his appeal.  He also said he 
no longer wished for the American Legion to serve as his 
representative.  He asked that his claims folder be returned 
to the RO&IC so that he could seek other legal 
representation.  In other words, the veteran revoked his May 
1999 Appointment of Veterans Service Organization as 
Claimant's Representative.  

Under 38 C.F.R. § 20.600 (2000), a veteran must be accorded 
full right to representation in all stages of the appeal by a 
recognized organization, attorney, agent, or other authorized 
person.

In addition to the foregoing, the Board notes that the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law during the pendency 
of the appellant's appeal but after the RO&IC's most recent 
consideration of the issue on appeal.  This liberalizing law 
is applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In the present case, the veteran maintains that he has PTSD 
as a result of experiences he had while posted to the 
Demilitarized Zone (DMZ) in South Korea.  He maintains he was 
in a constant state of fear during this time.  He states 
there were numerous times when his unit was placed on a high 
state of alert because of "infiltrations" of the DMZ by 
North Koreans.  He says there were numerous firefights.  The 
veteran recalls one incident when he was forced to open fire 
on a North Korean.  He states he is unsure as to whether he 
killed or merely injured the individual.  On another 
occasion, a fellow service member (Harold Johnson) was killed 
in action while posting guard duty.  He states the incident 
occurred in February 1962.  The veteran's service personnel 
records show that he served with Company A, 1st Battle Group, 
5th Cavalry, from February 1962 to February 1963.

The RO&IC has attempted to verify the veteran's alleged 
stressor by contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  In a letter dated in 
March 2000, the USASCUR reported that neither the U.S. Army 
Military History Institute nor the National Archives and 
Records Administration (NARA) maintained unit records 
submitted by the 1st Battle Group, 5th Cavalry for 1962 or 
1963.  It was further noted that NARA was unable to verify 
any of the veteran's alleged stressors because he had not 
provided any details regarding those events.  The USASCRUR 
also indicated that it did not maintain the Morning Reports 
submitted by the 1st Battle Group, 5th Cavalry for 1962 and 
1963.  The RO&IC was advised to contact the National 
Personnel Records Center (NPRC) to obtain the unit Morning 
Reports.

To date, there is no evidence that the RO&IC has attempted to 
obtain copies of the Morning Reports for the 1st Battle 
Group, 5th Cavalry.  The verification of the veteran's 
purported in-service stressors is essential.  Therefore, this 
matter must be returned to the RO&IC in order to undertake 
this development. 

In addition, the veteran has not been provided a VA 
examination to determine whether his diagnosed PTSD is a 
result of his alleged in-service stressors.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Accordingly, the case is REMANDED to the RO&IC for the 
following action:

1.  The veteran should be afforded the opportunity 
to complete a new Appointment of Veterans Service 
Organization (VA Form 21-22 or equivalent), 
designating one representative, and it should be 
associated with the claim file.  Any appointed 
representative should then be offered an 
opportunity to review the claims file and offer 
additional argument.

2.  The RO&IC should request that the veteran 
submit the names and addresses for all VA and non-
VA medical care providers who have treated or 
evaluated him, since service discharge, for any 
psychiatric disorder.  After securing any 
necessary releases, the RO&IC should attempt to 
obtain a copy of all indicated records, which are 
not already of record, and permanently associate 
them with the claims file.  

3.  If the RO&IC is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  The RO&IC should obtain the veteran's complete 
inpatient and outpatient treatment records from 
the Coatesville VA Medical Center (VAMC) and any 
other identified VA facility since July 1999.  
Once obtained, all records must be associated with 
the claims folder.

5.  The RO&IC should contact the National 
Personnel Records Center (NPRC) and attempt to 
obtain copies of unit Morning Reports for the 
periods in question.  An attempt should also be 
made to obtain any additional personnel records 
not already contained in the claims folder.

6.  The RO&IC should request the veteran to 
provide additional information concerning the 
specific circumstances of his alleged service 
stressors, such as the dates, locations, units 
involved, and identifying information concerning 
any other individuals involved in the events, 
including their names, ranks, and units of 
assignment.  If the veteran provides any 
verifiable details, the RO&IC should prepare a 
summary of the veteran's alleged stressors.  This 
summary and a copy of the veteran's stressor 
statements, DD 214 and other service personnel 
records, and any unit Morning Reports should be 
sent to USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  The USASCRUR should be requested 
to provide any additional information that might 
corroborate the veteran's alleged stressors.  

7.  Upon completion of the above development, 
the veteran should be afforded a VA 
examination by a psychiatrist to determine the 
nature, extent, and etiology of any 
psychiatric disorders present.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  A diagnosis of 
PTSD under DSM IV criteria should be made or 
ruled out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why the 
diagnosis was not made.  The claims folder, 
including a copy of this REMAND, must be made 
available to and reviewed by the examiner.  
The examination report is to reflect that such 
a review of the claims file was made.

8.  Then, the RO&IC should review the claims 
folder and ensure that all of the foregoing 
development has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

9.  Then, the RO&IC should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

10.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, the 
appellant and his representative should be 
provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO&IC.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand, the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


